Citation Nr: 0635459	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and December 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which reopened and denied the veteran's 
service connection claim for a back condition.  

In August 2006, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(videoconference hearing); the transcript of that hearing is 
associated with the record.   

The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1995 decision, the RO denied service 
connection for a back condition; the veteran did not file a 
timely notice of disagreement (NOD).

2.  Evidence added to the record since the February 1995 RO 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for a 
back condition.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
February 1995 RO decision sufficient to reopen the 
appellant's claim for service connection for a back 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service-
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for a 
back condition.  In light of the above, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
condition.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on 


appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In February 1995, the RO denied the veteran's claim for 
service connection for a back condition, having found that 
this condition was not incurred in or caused by service.  
Since the veteran did not file a timely NOD, the RO decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  In a May 2003 rating decision, the RO 
reopened the claim and again denied service connection.  A 
December 2003 rating decision confirmed the denial.  The 
appellant perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence received since the last final disallowance of 
the appellant's claim on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the February 1995 RO decision.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).
 
The evidence received since the February 1995 rating decision 
includes:   morning reports showing that the veteran was sent 
to 85th Evacuation Hospital in July 1968; an extract from an 
Operation Report - Lessons Learned revealing that the 
veteran's unit had provided fire support for combat units; VA 
medical records from June 1994 to November 1997 and June 1999 
to March 2005 showing that the veteran had chronic low back 
pain and degenerative disc disease; a private physician's 
examination report from July 1981; a private x-ray report of 
the cervical spine from October 1991; private medical records 
from February 1995, June 1995, and November 1995 through 
March 1999, showing that the veteran had recurring low back 
pain; statements from his wife and brother contending that 
the veteran had low back pain upon returning from service; a 
November 2002 VA physician's opinion that the veteran's back 
pain is as likely as not related to service; an October 2002 
private physician's opinion that his back pain is in all 
likelihood related to this old injury while he was in Vietnam 
30 years ago; an August 2003 private physician's opinion that 
the veterans low back injury stems from the field injury on 
December 16, 1967; the veteran's letters to Senators Clinton 
and Schumer and their responses regarding his claim; the 
veteran's letter to Admiral Cooper regarding his claim; 
copies of the forms submitted by the veteran requesting his 
records; a letter to the VA from the veteran describing the 
incident in 1967; and the veteran's videoconference hearing 
testimony.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matters 
under consideration.  The lay statements submitted by the 
veteran corroborate his claims that he has had back problems 
since service.  The November 2002 VA physician's opinion and 
the October 2002 and August 2003 private physician's opinions 
reflect their conclusions that the veteran's back pain is 
related to service.  This evidence relates to unestablished 
facts necessary to substantiate the 


veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  Accordingly, the appellant's service-
connection claim for a back condition is reopened.  


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a back condition has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).   

The veteran has submitted three physician's statements 
reflecting their opinions that the veteran current back 
condition is due to service.  In addition, the veteran has 
submitted two lay person statements contending that his back 
problems began upon 


his return from service.  The duty to assist includes 
providing a VA medical examination and/or a medical opinion 
when necessary to make an adequate determination.  Duenas v. 
Principi, 18 Vet. App. 512 (2005).  The veteran should be 
scheduled for an orthopedic examination to obtain an opinion 
as to whether the veteran has a back condition, and, if so, 
its etiology, including whether it was incurred in, or was 
aggravated by, active duty, or, if arthritis is found, 
whether it was manifested within one year after discharge 
from active duty.  

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim and (2) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, VA 
should schedule the veteran for an 
orthopedic examination.  The examiner 
should be requested to review the 
pertinent evidence in the claims file and 
must indicate in the examination report 
that such review was performed.  All 
indicated 


tests and studies should be undertaken.  
After reviewing the claims file, the 
examiner should provide an opinion as to 
whether the veteran has a back condition.  
If a back condition is found, the 
examiner should provide detailed clinical 
findings, including whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's back 
condition began, or was incurred, during 
his active military service or, if 
arthritis is found, was manifested within 
one year of discharge from active 
military service.  A complete rationale 
should be provided for any opinion given.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. S. SIEGEL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


